DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/835,301 filed on 31 March, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 31 March, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 31 2020, April 1, 2020, June 5 2020 and November, 30 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1 which recites “the first temperature is 60 C or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Claims 3-13 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 6 which recites “the first temperature is 60 C or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
claim 7 which recites “a Young’s modulus of the window member measured under the first condition is about 5 GPa or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Regarding claim 10 which recites “a section in which tensile strain of the base layer is about 1.09% or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Regarding claim 11 which recites “hardness of the window member is about 0.3 GPa or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Regarding claim 20 which recites “a Young’s modulus of the entirety of the base layer and the hard coating layer under the first condition is about 5 GPa or greater”, and “a hardness measured on a surface of the hard coating layer by a Berkovich indenter hardness test is about 0.3 GPa or greater”, Examiner notes that the limitation is open ended without and upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites a moisture absorption ratio of the window member is about 2.2% or less and further recites a temperature and humidity for such measurement.  However, the dwell time of the article at a given temperature and humidity is necessary condition to compute moisture absorption because the diffusion rate of moisture through the window member or base layer is finite, i.e., not infinitely fast.  Thus claim 1 depends upon variables that are not defined by the claim and consequently indefinite.
Claims 7-13 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 18 which recites a moisture absorption ratio of the window member is about 2.2% or less and further recites a temperature and humidity for such measurement.  However, the dwell time of the article at a given temperature and humidity is necessary condition to compute the moisture ratio because the diffusion rate of moisture through the window 
Claim 20 depends upon claim 18 and is likewise defective.
Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art fails to disclose a method for manufacturing a display device, the method comprising: preparing a window member comprising a base layer and a hard coating layer disposed on the base layer; preparing a first test sample having same physical properties as the window member; performing a first test of measuring a moisture absorption ratio of the first test sample under a first condition including a first temperature and a first humidity; preparing a second test sample having the same physical properties as the window member; performing a second test of measuring a Young’s modulus of the second test sample under the first condition; preparing a third test sample having the same physical properties as the window member; performing a third test of measuring a hardness of the third test sample under a second condition different from the first condition; and coupling the window member to a display module when a predetermined condition is satisfied in at least one test selected from the first to third tests.
Claims 15-17 depend directly or indirectly on claim 14 and are allowable on that basis.

Claims 2 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 the prior art fails to disclose the device of claim 1, wherein the first temperature is about 60°C, and the first humidity is about 93%.
Regarding claim 19 the prior art fails to disclose the device of claim 18, wherein the moisture absorption ratio is a value in percentage corresponding to a ratio of a difference between a first weight and a second weight to the first weight of the base layer and the hard coating layer, wherein the first weight represents a weight of the entirety of the base layer and the hard coating layer before subjected to the first condition, and the second weight represents a weight of the entirety of the base layer and the hard coating layer after maintained for about 2 hours under the first condition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893